690 N.W.2d 98 (2004)
HARTER
v.
GRAND AERIE FRATERNAL ORDER OF EAGLES
No. 126255.
Supreme Court of Michigan.
December 27, 2004.
SC: 126255, COA: 244689.
On order of the Court, the application for leave to appeal the April 22, 2004 judgment of the Court of Appeals, the motions for leave to file briefs amicus curiae, and the motion to file a late reply brief are considered. The motions to file briefs amicus curiae and to file a late reply brief are GRANTED. Pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order.